 

Exhibit 10.37

 

[cit-logo.jpg]

CIT Group Inc.
Long-Term Incentive Plan
Restricted Stock Unit Award Agreement

Effective as of the “Date of Award” (as such term is defined in the “Award
Summary” that was delivered to the Participant by the Company), this Award
Agreement sets forth the grant of Restricted Stock Units (“RSUs”) by CIT Group
Inc., a Delaware corporation (the “Company”), to the Participant named in the
Award Summary, pursuant to the provisions of the Amended and Restated CIT Group
Inc. Long-Term Incentive Plan (the “Plan”). This Award Agreement memorializes
the terms and conditions as approved by the Compensation Committee of the Board
(the “Committee”). All capitalized terms shall have the meanings ascribed to
them in the Plan, unless specifically set forth otherwise herein.

The parties hereto agree as follows:

(A)              Grant of RSUs. The Company hereby grants to the Participant the
number of RSUs set forth in the Award Summary, effective as of the Date of Award
and subject to the terms and conditions of the Plan and this Award Agreement.
Each RSU represents the unsecured right to receive one Share in the future
following the vesting of the RSU in accordance with this Award Agreement. The
Participant shall not be required to pay any additional consideration for the
issuance of the Shares upon settlement of the RSUs.

(B)              Vesting and Settlement of RSUs.

(1)              Subject to the Participant’s continued employment with the
Company and/or its Affiliates (the “Company Group”) from the Date of Award until
the applicable “Vesting Date” (as defined in the Award Summary) and compliance
with, and subject to, the terms and conditions of this Award Agreement, the RSUs
shall vest as set forth in the Award Summary.

(2)              Each vested RSU shall be settled through the delivery of one
Share within thirty (30) days following the applicable Vesting Date (a
“Settlement Date”), provided that any fractional Share shall vest and be settled
on the last Vesting Date and Settlement Date, respectively.

(3)              The Shares delivered to the Participant on the applicable
Settlement Date (or such date determined in accordance with Section (C) or (D))
shall not be subject to transfer restrictions and shall be fully paid,
non-assessable and registered in the Participant’s name.

(4)              If, after the Date of Award and prior to the applicable Vesting
Date, dividends with respect to Shares are declared or paid by the Company, the
Participant shall be credited with, and entitled to receive, dividend
equivalents in an amount, without interest, equal to the cumulative dividends
declared or paid on a Share, if any, during such period multiplied by the number
of unvested RSUs. Unless otherwise determined by the Committee, dividend
equivalents paid in cash shall not be reinvested in Shares and shall remain
uninvested. The dividend equivalents credited in respect of vested RSUs shall be
paid in cash or Shares, as applicable, on the Settlement Date.

(5)              In the sole discretion of the Committee and notwithstanding any
other provision of this Award Agreement to the contrary, in lieu of the delivery
of Shares, the RSUs and any dividend equivalents payable in Shares may be
settled through a payment in cash equal to the Fair Market Value of the
applicable number of Shares, determined on the applicable Vesting Date or, in
the case of settlement in accordance with Section (C)(1), (C)(3) or (D), the
date of the Participant’s “Separation from Service” (within the meaning of the
Committee’s established methodology for determining “Separation from Service”
for purposes of Section 409A (as defined below)) or the date of Disability, as
applicable. Settlement under this Section (B)(5) shall be made at the time
specified under Sections (B)(2), (B)(4), (C)(1), (C)(2), (C)(3) or (D), as
applicable.

(C)              Separation from Service.

(1)              If, after the Date of Award and prior to an applicable
Settlement Date, the Participant incurs a Disability (as defined below) or a
Separation from Service from the Company Group due to death, each RSU, to the
extent unvested, shall vest immediately and shall settle through the delivery of
one Share within thirty (30) days following the Participant’s Disability or
Separation from Service due to death. The Participant (or the Participant’s
beneficiary or legal representative, if applicable) shall also be entitled to
receive all credited and unpaid dividend equivalents at the time the RSUs are
settled in accordance with this Section (C)(1). “Disability” shall have the same
meaning as defined in the Company’s applicable long-term disability plan or
policy last in effect prior to the first date the Participant suffers from such
Disability; provided, however, to the extent a “Disability” event does not also
constitute a “Disability” as defined in Section 409A, such Disability event
shall not constitute a Disability for purposes of this Section (C)(1).

 

 

 

--------------------------------------------------------------------------------

 

(2)              If, after the Date of Award and prior to an applicable
Settlement Date, the Participant incurs a Separation from Service due to the
Participant’s Retirement (as defined below) or initiated by the Company and not
involving circumstances that would otherwise constitute a Non-RIF Termination
(as defined below), and , subject to the terms and conditions of the Plan and
this Award Agreement, including Section (L) below, the RSUs (and any credited
and unpaid dividend equivalents), to the extent unvested as of such Separation
from Service, shall continue to vest and be settled on the applicable Vesting
Date and Settlement Date in accordance with Sections (B)(1) and (B)(2) above,
unless such continued vesting and settlement of RSUs (and dividend equivalents)
following the Participant’s Separation from Service is prohibited or limited by
applicable law and/or regulation. “Retirement” is defined as either (i) the
Participant’s election to retire upon or after attaining his or her “Normal
Retirement Age”; or (ii) the Participant’s election to retire upon (A)
completing at least a 10-year “Period of Benefit Service” and (B) having either
(1) attained age 55, or (2) incurred an “Eligible Termination” and, at the time
of such “Eligible Termination,” having attained age 54. The terms “Normal
Retirement Age,” “Period of Benefit Service” and “Eligible Termination” shall
have the meaning as defined in the CIT Group Inc. Retirement Plan, effective
January 1, 2007, as amended from time to time (the “Retirement Plan”). A
“Non-RIF Termination” shall have the meaning attributed to it in the Company’s
Employee Severance Plan, as amended from time to time (the “Employee Severance
Plan”). The definitions of Retirement, Normal Retirement Age, Period of Benefit
Service, Eligible Termination and Non-RIF Termination are applicable
irrespective of whether the Participant is eligible to participate in the
Retirement Plan and/or the Employee Severance Plan.

(3)              Notwithstanding Sections (C)(1), (C)(2) or (D), if the
Participant’s employment agreement with the Company, as amended on March 28,
2012 and as amended further from time to time (the “Employment Agreement”), is
still in effect on the date of the Participant’s Separation from Service, then
upon a Separation from Service described in Section 5(a), 5(c) or 5(d) of the
Employment Agreement the RSUs (and any credited and unpaid dividend
equivalents), to the extent unvested, shall vest upon such Separation from
Service and be settled within thirty (30) days following such Separation from
Service, unless such accelerated vesting and settlement of RSUs (and dividend
equivalents) following the Participant’s Separation from Service is prohibited
or limited by applicable law and/or regulation.

(4)              If, prior to an applicable Vesting Date, the Participant’s
employment with the Company Group terminates for any reason other than as set
forth in Section (C)(1), (C)(2), (C)(3) or (D), the unvested RSUs shall be
cancelled immediately and the Participant shall immediately forfeit any rights
to, and shall not be entitled to receive any payments with respect to, the RSUs
including, without limitation, dividend equivalents pursuant to Section (B)(4).

(D)             Change of Control. Notwithstanding any provision contained in
the Plan or this Award Agreement to the contrary and subject to Section (C)(3)
above, if, prior to an applicable Settlement Date, a Change of Control occurs
and within two years of such Change of Control the Participant incurs a
Separation from Service (i) initiated by the Company and not involving
circumstances that would otherwise constitute a Non-RIF Termination or (ii)
initiated by the Participant for “Good Reason” (as defined below), the RSUs (and
any credited and unpaid dividend equivalents), to the extent unvested, shall
vest upon such Separation from Service and be settled within thirty (30) days
following such Separation from Service, unless such accelerated vesting and
settlement of RSUs (and dividend equivalents) following the Participant’s
Separation from Service is prohibited or limited by applicable law and/or
regulation. “Good Reason” shall mean, without the Participant’s consent, a
material diminution of the Participant’s (x) base salary and incentive
compensation opportunity (except in the event of a compensation reduction
applicable to the Participant and other employees of comparable rank and/or
status) or (y) duties and responsibilities (except a temporary reduction while
the Participant is physically or mentally incapacitated or a modification in the
duties and/or responsibilities of the Participant and other employees of
comparable rank and/or status following a Control of Control), provided, that a
Separation from Service for Good Reason shall not occur unless (A) the
Participant has provided the Company written notice specifying in detail the
alleged condition of Good Reason within thirty (30) days of the occurrence of
such condition; (B) the Company has failed to cure such alleged condition within
ninety (90) days following the Company’s receipt of such written notice; and (C)
if the Committee (or its designee) has determined that the Company has failed to
cure such alleged condition, the Participant initiates a Separation from Service
within five (5) days following the end of such 90-day cure period.

(E)              Transferability. The RSUs are not transferable other than by
last will and testament, by the laws of descent and distribution pursuant to a
domestic relations order, or as otherwise permitted under Section 12 of the
Plan.

(F)              Incorporation of Plan. The Plan includes terms and conditions
governing all Awards granted thereunder and is incorporated into this Award
Agreement by reference unless specifically stated herein. This Award Agreement
and the rights of the Participant hereunder are subject to the terms and
conditions of the Plan, as amended from time to time and as supplemented by this
Award Agreement, and to such rules and regulations as the Committee may adopt
under the Plan. If there is any inconsistency between the terms of this Award
Agreement and the terms of the Plan, the Plan’s terms shall supersede and
replace the conflicting terms of this Award Agreement.

(G)              No Entitlements.

(1)              Neither the Plan nor the Award Agreement confer on the
Participant any right or entitlement to receive compensation, including, without
limitation, any base salary or incentive compensation, in any specific amount
for any future fiscal year (including, without limitation, any grants of future
Awards under the Plan), nor impact in any way the Company

 

2

 

--------------------------------------------------------------------------------

 

                 Group’s determination of the amount, if any, of the
Participant’s base salary or incentive compensation. This Award of RSUs made
under this Award Agreement is completely independent of any other Awards or
grants and is made at the sole discretion of the Company. The RSUs do not
constitute salary, wages, regular compensation, recurrent compensation,
pensionable compensation or contractual compensation for the year of grant or
any prior or later years and shall not be included in, nor have any effect on or
be deemed earned in any respect, in connection with the determination of
employment-related rights or benefits under law or any employee benefit plan or
similar arrangement provided by the Company Group (including, without
limitation, severance, termination of employment and pension benefits), unless
otherwise specifically provided for under the terms of such plan or arrangement
or by the Company Group. The benefits provided pursuant to the RSUs are in no
way secured, guaranteed or warranted by the Company Group.

(2)              The RSUs are awarded to the Participant by virtue of the
Participant’s employment with, and services performed for, the Company Group.
The Plan or the Award Agreement does not constitute an employment agreement.
Nothing in the Plan or the Award Agreement shall modify the terms of the
Participant’s employment, including, without limitation, the Participant’s
status as an “at will” employee of the Company Group, if applicable.

(3)              Subject to any applicable employment agreement, the Company
reserves the right to change the terms and conditions of the Participant’s
employment, including the division, subsidiary or department in which the
Participant is employed. None of the Plan or the Award Agreement, the grant of
RSUs, nor any action taken or omitted to be taken under the Plan or the Award
Agreement shall be deemed to create or confer on the Participant any right to be
retained in the employ of the Company Group, or to interfere with or to limit in
any way the right of the Company Group to terminate the Participant’s employment
at any time. Moreover, the Separation from Service provisions set forth in
Section (C) or (D), as applicable, only apply to the treatment of the RSUs in
the specified circumstances and shall not otherwise affect the Participant’s
employment relationship. By accepting this Award Agreement, the Participant
waives any and all rights to compensation or damages in consequence of the
termination of the Participant’s office or employment for any reason whatsoever
to the extent such rights arise or may arise from the Participant’s ceasing to
have rights under, or be entitled to receive payment in respect of, any unvested
RSUs that are cancelled or forfeited as a result of such termination, or from
the loss or diminution in value of such rights or entitlements, including by
reason of the operation of the terms of the Plan, this Award Agreement or the
provisions of any statute or law to taxation. This waiver applies whether or not
such termination amounts to a wrongful discharge or unfair dismissal.

(H)             No Rights as a Stockholder. The Participant will have no rights
as a stockholder with respect to Shares covered by this Award Agreement
(including voting rights) until the date the Participant or his nominee becomes
the holder of record of such Shares on an applicable Settlement Date or as
provided in Section (C) or (D), if applicable.

(I)              Securities Representation. The grant of the RSUs and issuance
of Shares upon vesting of the RSUs shall be subject to, and in compliance with,
all applicable requirements of federal, state or foreign securities law. No
Shares may be issued hereunder if the issuance of such Shares would constitute a
violation of any applicable federal, state or foreign securities laws or other
law or regulations or the requirements of any stock exchange or market system
upon which the Shares may then be listed. As a condition to the settlement of
the RSUs, the Company may require the Participant to satisfy any qualifications
that may be necessary or appropriate, to evidence compliance with any applicable
law or regulation.

The Shares are being issued to the Participant and this Award Agreement is being
made by the Company in reliance upon the following express representations and
warranties of the Participant. The Participant acknowledges, represents and
warrants that:

(1)          He or she has been advised that he or she may be an “affiliate”
within the meaning of Rule 144 under the Securities Act of 1933, as amended (the
“Act”), and in this connection the Company is relying in part on his or her
representations set forth in this section (I)(1); and

(2)          If he or she is deemed an affiliate within the meaning of Rule 144
of the Act, the Shares must be held indefinitely unless an exemption from any
applicable resale restrictions is available or the Company files an additional
registration statement (or a “re-offer prospectus”) with regard to such Shares
and the Company is under no obligation to register the Shares (or to file a
“re-offer prospectus”).

(3)          If he or she is deemed an affiliate within the meaning of Rule 144
of the Act, he or she understands that the exemption from registration under
Rule 144 will not be available unless (i) a public trading market then exists
for the Shares of the Company, (ii) adequate information concerning the Company
is then available to the public, and (iii) other terms and conditions of Rule
144 or any exemption therefrom are complied with; and that any sale of the
Shares may be made only in limited amounts in accordance with such terms and
conditions.

(J)              Notices. Any notice or communication given hereunder shall be
in writing and shall be deemed to have been duly given when delivered in person
or mailed by certified mail, postage and fees prepaid, or internationally
recognized express mail service, as follows:

 

3

 

--------------------------------------------------------------------------------

 

If to the Company, to:

CIT Group Inc.
1 CIT Drive
Livingston, New Jersey 07039
Attention: Senior Vice President, Compensation and Benefits

If to the Participant, to the address on file with the Company Group.

 

(K)              Transfer of Personal Data. In order to facilitate the
administration of this Award, it will be necessary for the Company Group to
collect, hold, and process certain personal information about the Participant.
As a condition of accepting this Award, the Participant authorizes, agrees and
unambiguously consents to the Company Group collecting, using, disclosing,
holding and processing personal data and transferring such data to third parties
(collectively, the “Data Recipients”) for the primary purpose of the
Participant’s participation in, and the general administration of, the Plan and
to the transmission by the Company Group of any personal data information
related to the RSUs awarded under this Award Agreement, as required in
connection with the Participant’s participation in the Plan (including, without
limitation, the administration of the Plan) out of the Participant’s home
country and including to countries with less data protection than the data
protection provided by the Participant’s home country. This authorization and
consent is freely given by the Participant. The Participant acknowledges that
he/she has been informed that upon request, the Company will provide the name or
title and contact information for an officer or employee of the Company Group
who is able to answer questions about the collection, use and disclosure of
personal data information.

(1)          The Data Recipients will treat the Participant’s personal data as
private and confidential and will not disclose such data for purposes other than
the management and administration of this Award and will take reasonable
measures to keep the Participant’s personal data private, confidential, accurate
and current.

 

(2)          Where the transfer is to a destination outside the country to which
the Participant is employed, the Company shall take reasonable steps to ensure
that the Participant’s personal data continues to be adequately protected and
securely held. By accepting this Award, the Participant acknowledges that
personal information about the Participant may be transferred to a country that
does not offer the same level of data protection as the country in which the
Participant is employed.

 

(L)              Cancellation; Recoupment; Related Matters.

(1)              In the event of a material restatement of the Company’s
financial statements, the Committee (or its designee) shall review those facts
and circumstances underlying the restatement that the Committee (or its
designee) determines in its sole discretion as relevant (which may include,
without limitation, the Participant’s status and responsibility within the
organization, any potential wrongdoing by the Participant and whether the
restatement was the result of negligence, intentional or gross misconduct or
other conduct, including any acts or failures to act, detrimental to the Company
insofar as it caused material financial or reputational harm to the Company or
its business activities), and the Committee (or its designee), in its sole
discretion, may direct the Company (i) to cancel any outstanding RSUs (whether
or not vested), and the Participant shall forfeit any rights to such cancelled
RSUs and / or (ii) to recover from the Participant an amount equal to the Fair
Market Value (determined as of the Settlement Date) of the net number of Shares
distributed to the Participant pursuant to this Award Agreement within the 12
months immediately preceding the Committee’s determination.

(2)              In the event that the Committee (or its designee), in its sole
discretion, determines that this grant of RSUs was based, in whole or in part,
on materially inaccurate financial or performance metrics for any period
preceding the granting of this Award, whether or not a financial restatement is
required and whether or not the Participant was responsible for the inaccuracy,
then the Committee (or its designee), in its sole discretion, may direct the
Company (i) to cancel any outstanding RSUs (whether or not vested), and the
Participant shall forfeit any rights to such cancelled RSUs, and / or (ii) to
recover from the Participant an amount equal to the Fair Market Value
(determined as of the Settlement Date) of the net number of Shares distributed
to the Participant pursuant to this Award Agreement within the 12 months
immediately preceding the Committee’s determination.

(3)              In the event that the Committee (or its designee), in its sole
discretion, determines at any time that the Participant has failed to comply
with the Company’s risk policies or standards and/or failed to properly
identify, raise or assess, in a timely manner and as reasonably expected, risks
and/or concerns with respect to risks material to the Company or its business
activities, then the Committee (or its designee), in its sole discretion, may
direct the Company (i) to cancel any outstanding RSUs (whether or not vested),
and the Participant shall forfeit any rights to such cancelled RSUs, and / or
(ii) to recover from the Participant an amount equal to the Fair Market Value
(determined as of the Settlement Date) of the net number of Shares distributed
to the Participant pursuant to this Award Agreement within the 12 months
immediately preceding the Committee’s determination.

(4)              In the event that the Committee (or its designee), in its sole
discretion, determines at any time that the Participant has breached (i) any
provisions relating to non-competition, non-solicitation, confidential
information or inventions or proprietary property in the Employment Agreement or
other agreement in effect between the Participant and the Company or an
Affiliate or (ii) the provisions of Exhibit A during the Participant’s
employment or the one year period

 

4

 

--------------------------------------------------------------------------------

 

                 following the Participant’s Separation from Service from the
Company Group, then the Committee (or its designee), in its sole discretion, may
direct the Company to cancel any then unvested RSUs, and the Participant shall
forfeit any rights to such unvested and cancelled RSUs.

(5)              In the event the Committee (or its designee), in its sole
discretion, determines at any time that the Participant has engaged in
“Detrimental Conduct” (as defined below) or violated any of the Company Policies
(as defined below) during the Participant’s employment, including if such
determination is made following the Participant’s termination of employment,
then the Committee (or its designee), in its sole discretion, may direct the
Company (i) to cancel any outstanding RSUs (whether or not vested), and the
Participant shall forfeit any rights to such cancelled RSUs and / or (ii) to
recover from the Participant an amount equal to the Fair Market Value
(determined as of the Settlement Date) of the net number of Shares distributed
to the Participant pursuant to this Award Agreement within the 12 months
immediately preceding the Committee’s determination. “Detrimental Conduct” shall
mean: (i) any conduct that would constitute “cause” under the Participant’s
employment agreement or similar agreement with the Company or its Affiliates, if
any, or if the Participant’s employment has terminated and the Committee
discovers thereafter that the Participant’s employment could have been
terminated for “cause” or as a Non-RIF Termination; (ii) the commission of a
misdemeanor involving moral turpitude or a felony; (iii) fraud, gross
negligence, malfeasance or any act or failure to act that has caused or may
reasonably be expected to cause material injury to the Company Group; or (iv) a
violation of any federal or state securities or banking laws, any rules or
regulations issued pursuant to such laws, or the rules and regulations of any
securities or exchange or association of which the Company or one of its
Affiliates is a member. “Company Policies” shall mean the Company policies in
effect from time to time, including, without limitation, policies with respect
to the Company’s “Regulatory Credit Classifications” (as defined in the
Company’s Annual Report on Form 10-K filed with the Securities Exchange
Commission on February 29, 2012 (the “Form 10-K”)), and as amended from time to
time, and any credit risk policies in effect from time to time.

(6)              Notwithstanding anything contained in the Plan or this Award
Agreement to the contrary, to the extent that the Company is required by law to
include any additional recoupment, recovery or forfeiture provisions to
outstanding Awards, then such additional provisions shall also apply to this
Award Agreement as if they had been included as of the Date of Award and in the
manner determined by the Committee in its sole discretion.

(7)              The remedies provided for in this Award Agreement shall be
cumulative and not exclusive, and the Participant agrees and acknowledges that
the enforcement by the Company of its rights hereunder shall not in any manner
impair, restrict or limit the right of the Company to seek injunctive and other
equitable or legal relief under applicable law or the terms of any other
agreement between the Company and the Participant.

(M)              Miscellaneous.

(1)              It is expressly understood that the Committee is authorized to
administer, construe, and make all determinations necessary or appropriate to
the administration of the Plan and this Award Agreement, all of which shall be
binding upon the Participant.

(2)              The Board may at any time, or from time to time, terminate,
amend, modify or suspend the Plan, and the Board or the Committee may amend or
modify this Award Agreement at any time; provided, however, that, except as
provided herein, no termination, amendment, modification or suspension shall
materially and adversely alter or impair the rights of the Participant under
this Award Agreement, without the Participant’s written consent.

(3)              This Award Agreement is intended to comply with, or be exempt
from, Section 409A of the Code and the regulations and guidance promulgated
thereunder (“Section 409A”), and accordingly, to the maximum extent permitted,
this Award Agreement shall be interpreted in a manner intended to be in
compliance therewith. In no event whatsoever shall the Company Group be liable
for any additional tax, interest or penalty that may be imposed on the
Participant by Section 409A or any damages for failing to comply with Section
409A. If any provision of the Plan or the Award Agreement would, in the sole
discretion of the Committee, result or likely result in the imposition on the
Participant, a beneficiary or any other person of additional taxes or a penalty
tax under Section 409A, the Committee may modify the terms of the Plan or the
Award Agreement, without the consent of the Participant, beneficiary or such
other person, in the manner that the Committee, in its sole discretion, may
determine to be necessary or advisable to avoid the imposition of such penalty
tax. Notwithstanding anything to the contrary in the Plan or the Award
Agreement, to the extent that the Participant is a “Specified Employee” (within
the meaning of the Committee’s established methodology for determining
“Specified Employees” for purposes of Section 409A), payment or distribution of
any amounts with respect to the RSUs that are subject to Section 409A will be
made as soon as practicable following the first business day of the seventh
month following the Participant’s Separation from Service from the Company Group
or, if earlier, the date of the Participant’s death.

(4)              Delivery of the Shares underlying the RSUs or payment in cash
(if permitted pursuant to Section (B)(5)) upon settlement is subject to the
Participant satisfying all applicable federal, state, local and foreign taxes
and other statutory obligations (including, without limitation, the
Participant’s FICA obligation). The Company shall have the power and the right
to (i) deduct or withhold from all amounts payable to the Participant pursuant
to the RSUs or otherwise, or (ii) require the Participant to remit to the
Company, an amount sufficient to satisfy any applicable taxes

 

5

 

--------------------------------------------------------------------------------

 

                 required by law. The Company may permit or require the
Participant to satisfy, in whole or in part, the tax obligations by withholding
Shares that would otherwise be received upon settlement of the RSUs.

(5)              The Company may at any time place legends referencing any
applicable federal, state or foreign securities law restrictions on all
certificates representing Shares issued pursuant to this Award Agreement. The
Participant shall, at the request of the Company, promptly present to the
Company any and all certificates representing Shares acquired pursuant to this
Award Agreement in the possession of the Participant.

(6)              This Award Agreement shall be subject to all applicable laws,
rules, guidelines and regulations, and to such approvals by any governmental
agencies or national securities exchanges as may be required, or the Committee
determines are advisable, including but not limited to any applicable laws or
the rules, codes or guidelines of any statutory or regulatory body in any
jurisdiction relating to the remuneration of any Participant (in each case as
may be in force from time to time). The Participant agrees to take all steps the
Company determines are necessary to comply with all applicable provisions of
federal, state and foreign securities law in exercising his or her rights under
this Award Agreement.

(7)              Nothing in the Plan or this Agreement should be construed as
providing the Participant with financial, tax, legal or other advice with
respect to the RSUs. The Company recommends that the Participant consult with
his or her financial, tax, legal and other advisors to provide advice in
connection with the RSUs.

(8)              All obligations of the Company under the Plan and this Award
Agreement, with respect to the Awards, shall be binding on any successor to the
Company, whether the existence of such successor is the result of a direct or
indirect purchase, merger, consolidation, or otherwise, of all or substantially
all of the business and/or assets of the Company.

(9)              To the extent not preempted by federal law, this Award
Agreement shall be governed by, and construed in accordance with, the laws of
the State of Delaware.

(10)           This Award Agreement may be executed in one or more counterparts,
all of which taken together shall constitute one contract.

(11)           The Participant agrees that the Company may, to the extent
permitted by applicable law and as provided for in Section 17(g) of the Plan,
retain for itself securities or funds otherwise payable to the Participant
pursuant to this Award Agreement, or any other Award Agreement under the Plan,
to satisfy any obligation or debt that the Participant owes the Company or its
affiliates under any Award Agreement, the Plan or otherwise; provided that the
Company may not retain such funds or securities and set off such obligations or
liabilities until such time as they would otherwise be distributable to the
Participant, and to the extent that Section 409A is applicable, such offset
shall not exceed the maximum offset then permitted under Section 409A.

(12)           The Participant acknowledges that if he or she moves to another
country during the term of this Award Agreement, additional terms and conditions
may apply and as provided for in Section 17(f) of the Plan and the Company
reserves the right to impose other requirements to the extent the Company
determines it is necessary or advisable in order to comply with local law or
facilitate the administration of the Award Agreement. The Participant agrees to
sign any additional agreements or undertaking that may be necessary to
accomplish the foregoing.

(13)           The Participant acknowledges that he or she has reviewed the
Company Policies, understands the Company Policies and agrees to be subject to
the Company Policies that are applicable to the Participant, including, without
limitation, the Regulatory Credit Classifications and any credit risk policies
in effect from time to time.

(14)           The Participant acknowledges that the Company is subject to
certain regulatory restrictions that may, under certain circumstances, prohibit
the accelerated vesting and distribution of any unvested RSUs as a result of, or
following, a Participant’s Separation from Service.

(15)           The Participant acknowledges that his or her participation in the
Plan as a result of this Award Agreement is further good and valuable
consideration for the Participant’s obligations under any non-competition,
non-solicitation, confidentiality or similar agreement between the Participant
and the Company.

(16)           Neither this Award Agreement or the Shares that may be awarded
hereunder represent any right to the payment of earned wages, and the rights of
the Participant with respect to any Shares remains fully contingent and subject
to the vesting and other terms and conditions of this Award Agreement.

(17)           Any cash payment made pursuant to Section (B)(4) or (B)(5) of
this Award Agreement shall be calculated, where necessary, by reference to the
prevailing U.S. dollar exchange rate on the proposed payment date (as determined
by the Committee in its sole discretion).

 

6

 

--------------------------------------------------------------------------------

 

(N)             Acceptance of Award. By accepting this Award of RSUs, the
Participant is agreeing to all of the terms contained in this Award Agreement,
including the non-solicitation provision attached hereto as Exhibit A. The
Participant may accept this Award by indicating acceptance by e-mail or such
other electronic means as the Company may designate in writing or by signing
this Award Agreement if the Company does not require acceptance by email or such
other electronic means. If the Participant desires to refuse the Award, the
Participant must notify the Company in writing. Such notification should be sent
to CIT Group Inc., Attention: Senior Vice President, Compensation and Benefits,
1 CIT Drive, Livingston, New Jersey 07039, no later than thirty (30) days after
the Date of Award. If the Participant declines the Award, it will be cancelled
as of the Date of Award.

 

IN WITNESS WHEREOF, this Award Agreement (including any exhibits attached
hereto) has been executed by the Company by one of its duly authorized officers
as of the Date of Award.

 

CIT Group Inc.

 

 

 

 

 

 

 

 

Accepted and Agreed:

 

 

 

______________________           ______________________

Participant Name                            Date

 

 

 

 

 

7

 

--------------------------------------------------------------------------------

 

EXHIBIT A

 

Non-Solicitation Provision

 

All capitalized terms shall have the meanings ascribed to them in the Award
Agreement, unless specifically set forth otherwise herein.

1.                   Non-Solicitation of Customers and Clients. During
employment with the Company Group and for one year thereafter, the Participant
shall not, directly or indirectly, (i) solicit for any Competing Business any
client of the Company Group or any specifically identified prospective client of
the Company Group, or (ii) cause a client or any specifically identified
prospective client of the Company Group to terminate or diminish its business
with the Company Group. These restrictions shall apply only to clients of the
Company Group or specifically identified prospective clients of the Company
Group which the Participant solicited, with which the Participant maintained a
business relationship for the Company Group, or about which the Participant
obtained Confidential Information on behalf of the Company Group, in the last
twenty-four (24) months of employment with the Company Group.

2.                   Non-Solicitation of Employees. During employment with the
Company Group and for one year thereafter, the Participant shall not, directly
or indirectly, (i) solicit, recruit, induce or otherwise encourage any Company
Group employees to end their employment with the Company Group or to engage in
any Competing Business; or (ii) hire or retain as an independent
consultant/contractor, on behalf of any Competing Business, any person who was
employed with the Company Group within the preceding six months.

3.                   Definitions.

(a)                 “Competing Business” means any person or entity that
competes with the Company Group in the sale, marketing, production,
distribution, research or development of Competing Products in the same markets.

(b)                 “Competing Products” means any product or service in
existence or under development that competes with any product or service of the
Company Group about which the Participant obtained Confidential Information or
for which the Participant provided advisory services or had sales, origination,
marketing, production, distribution, research or development responsibilities in
the last twenty-four (24) months of employment with the Company Group.

(c)                 "Confidential Information" means information in print,
audio, visual, digital, electronically-stored or any other form, which the
Company Group has acquired and keeps confidential or that is not otherwise known
publicly or to the Company Group’s competitors, which includes but is not
limited to the Company Group’s trade secrets, business or marketing plans and
strategies, prices and rates, financial data, personnel records, client lists
and contact information, client accounts, profit margins, analyses, research and
developments, know how, methodologies, designs, inventions, innovations,
processes, security and proprietary technology.

 

8

 

--------------------------------------------------------------------------------

